DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroyanagi  JP2020155967 in  view of  Gong et al US Patent 10,476,469.
Kuroyanagi  discloses a filter, comprising: a substrate 10a 20a;  a piezoelectric  substrate 10b 20b having front and back surfaces, the back surface attached to the substrate, and a conductor pattern formed on the front surface, the conductor pattern including a plurality of interdigital transducers (IDTs) 42 of a respective plurality of resonators 12 22 wherein the conductor pattern connects the plurality of resonators in a matrix filter circuit comprising a first sub-filter 50a  and a second sub-filter 50b, each sub-filter comprising two or more resonators from the plurality of resonators ( S11a-S14a, P11a-P14a S11b-S14b P11b-P114b).  The elastic  surface wave resonator 12 includes   S11a to S14a and P11a to P14a  while  elastic  surface wave resonator  22 includes  S11b to S14b and P11b to P14B.  
 With regards to claim 5, Kuroyanagi  further comprising:  a transmission port TX (i.e. a first port)  and  antenna  port  Ant (i.e. a second port), wherein the two or more resonators (S11a to S14a)  of the first sub-filter are connected in series between the transmission port and the  antenna port, and the two or more resonators  (S11b to S14b) of the second sub-filter are connected in series between the transmission  port and the antenna port. (figure 1)
 Thus,  Kuroyanagi is shown to teach all the limitation of the claims with the exception  of  portions of the piezoelectric plate forming a plurality of diaphragms spanning respective cavities in the substrate; and , interleaved fingers of each IDT disposed on a respective diaphragm of the plurality of diaphragms.   
 Gong et al disclose a  micro-resonator comprising: a piezoelectric plate disposed on a bulk substrate, the bulk substrate defining a cavity under a released region of the piezoelectric plate; a first electrode positioned on the piezoelectric plate at a first end of the piezoelectric plate, the first electrode comprising: a first set of fingers extending from a first side of a first conductive bus; and a first triangular-shaped element extending from a second side of the first conductive bus opposite from the first side, the first triangular-shaped element connecting to either end of the first conductive bus to form a first pair of angles with respect to the first conductive bus; and a second electrode positioned on the piezoelectric plate at a second end of the piezoelectric plate, the second electrode comprising a second set of fingers interdigitated with the first set of fingers with an overlapping distance. (claim1) 
 One of  ordinary  skill in the art would have found it obvious to provide a cavity in the substrates of  Kuroyanagi under the interdigital transducers 42 taught by  Gong et al .
The motivation for the modification would have been to provide the advantageous benefit of  further  dissipating  the higher order transverse  spurious mode.  (column  5,  line 63-column 6, line 1)

Allowable Subject Matter
Claims 11-18 are  allowed.
Claims 2-4 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claims 2 and 11-18, the prior art  does not disclose or fairly teach the specific circuit configuration with emphasis  respective RF signal applied to the IDT’s  excite respective   shear primary acoustic  modes in the respective  diaphragms.  
\With regards to claims 3 and 4 , the prior art  does not disclose or fairly teach the specific circuit configuration with emphasis on  a first thickness of a first dielectric layer formed over the IDTs of the two or more resonators of the first sub-filter is different from a second thickness of a second dielectric layer formed over the IDTs of the two or more resonators of the second sub-filter.  
 With regards to claims 6 and 7, the prior art  does not disclose or fairly teach the specific circuit configuration with emphasis on respective resonance frequencies of the first and second low-edge resonators are adjacent to a lower edge of a passband of the filter.   With regards to claims 8-10, the prior art  does not disclose or fairly teach the specific circuit configuration with emphasis   on m-1 capacitors, each capacitor connected from a junction between two of the m resonators and a common terminal.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 






May 18, 2022
/K.E.G/Examiner, Art Unit 2843  

/Stephen E. Jones/Primary Examiner, Art Unit 2843